Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s attorney Mr. CLISE, TIMOTHY on 06/14/2022. Examiner AL-Aubaidi contacted Mr.  CLISE, TIMOTHY and informed him that claims are allowed over prior arts of record and reasons for allowance similar to the reasons stated in parent application 16/691,172 (NOA mailed 4/19/2021) and the only pending issue is the flinging of e.T.D to process the case towards allowance.  Mr. Demetry Paskalov agreed to the filing of the e.T.D. 

The application has been amended as follows: 

Claim 1. 	(currently amended) A method, comprising:
retrieving, by a processor, initial context data of a user associated with a member-related client device from a database, wherein a communication session is created between the member-related client device and an agent client device; 
receiving an array data structure that is a transcribed utterance or an electronic message from the communication session; 
determining a plurality of potential relationships between the user and a patient that is the subject of the array data structure, wherein determining the plurality of potential relationships includes:
generating a plurality of relationship values associated with a plurality of relationship types, based on the array data structure; 
generating a plurality of weight values based on the initial context data of the user for each of the plurality of relationship types; 
generating a plurality of probability values for the plurality of relationship types, based on the plurality of relationship values and the plurality of weight values; and
identifying the plurality of potential relationships, based on the plurality of probability values; 
filtering the plurality of potential relationships to generate filtered potential relationships; 
generating relationship data that includes the filtered potential relationships; and
causing the relationship data to be displayed by the agent client device.


Claim 8. 	(currently amended) A system comprising:

a processor; and
a memory component having instructions stored thereon, which, when executed by the processor, cause the processor to perform operations comprising:
retrieving initial context data of a user associated with a member-related client device from a database, wherein a communication session is created between the member-related client device and an agent client device; 
obtaining an array data structure that is a transcribed utterance or an electronic message from the communication session;
determining a plurality of potential relationships between the user and a patient that is the subject of the array data structure, wherein determining the plurality of potential relationships includes:
generating a plurality of relationship values associated with a plurality of relationship types, based on the array data structure;  
generating a plurality of weight values based on the initial context data of the user for each of the plurality of relationship types; 
generating a plurality of probability values for the plurality of relationship types based on the plurality of relationship values and the plurality of weight values; and
identifying the plurality of potential relationships, based on the plurality of probability values; 
filtering the plurality of potential relationships to generate filtered potential relationships; 
generating relationship data that includes the filtered potential relationships; and
causing the relationship data to be displayed by the agent client device.



Claim 15. 	(currently amended) A method, comprising: 
	
during a communication session between a user and an agent of an organization, 
performing an analysis of communications exchanged between a member-related client device operated by the user and an agent client device operated by the agent, by: 
obtaining an array data structure based on a transcribed utterance or an electronic message from the communication session; 
determining a plurality of potential relationships between the user and a member of the organization, using the array data structure; and
filtering the plurality of potential relationships to generate filtered potential relationships; 
generating relationship data based on at least the filtered potential relationships; and
transmitting the relationship data to the agent client device for display on the agent client device. 


Allowable Subject Matter
2.	Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: independent claims 1, 8 and 15 recite the features of:

“receiving an array data structure that is a transcribed utterance or an electronic message from the communication session; 
determining a plurality of potential relationships between the user and a patient that is the subject of the array data structure, wherein determining the plurality of potential relationships includes:
generating a plurality of relationship values associated with a plurality of relationship types, based on the array data structure; 
generating a plurality of weight values based on the initial context data of the user for each of the plurality of relationship types; 
generating a plurality of probability values for the plurality of relationship types, based on the plurality of relationship values and the plurality of weight values; and
identifying the plurality of potential relationships, based on the plurality of probability values; 
filtering the plurality of potential relationships to generate filtered potential relationships; 
generating relationship data that includes the filtered potential relationships; and
causing the relationship data to be displayed by the agent client device”. 

The features in those independent claims are neither taught or made fairly obvious by the prior art or record.

Examiner has conducted a thorough search and have found that none of the prior art found clearly teach or fairly suggest “wherein the relationship values are associated with a plurality of relationship types, generating a plurality of weight values based on initial context data of the user for each of the plurality of relationship types, and generating a plurality of probability values for the plurality of relationship types based on the plurality of relationship values and the plurality of weight values; filtering the plurality of potential relationships to generate filtered potential relationships; generating a relationship data that includes the filtered potential relationships; and causing the relationship data to be displayed by the agent client device”. 

For example, prior art Reddy (Pub. No.: 20140236626 A1) teaches call center 120 may determine the identity of the caller by utilizing various servers 130 and databases 140, which may be remote from the call center 120 or part of the call center 120. If the calling party is not the patient, the call center 120 may be able to determine (such as by accessing various servers 130 and databases 140) what patient is represented by the calling party, such as by reviewing records indicating relationships between patients and other individuals and whether or not the other individuals have permission to call on behalf of a particular patient (all of which may be stored in databases 140). For example, the phone numbers of a patient's parents may be stored in databases 140 regarding the patient so that when one of the patient's parents calls the call center 120, the call center is able to determine that the incoming phone number is that of the patient's parent and verify that the parent has permission to provide a medical request for the patient in [0029]. 
However, even though Reddy teaches determination of relationship between calling part and the patent, Reddy does not teach or fairly suggest “generating a plurality of weight values based on initial context data of the user for each of the plurality of relationship types, and generating a plurality of probability values for the plurality of relationship types based on the plurality of relationship values and the plurality of weight values; filtering the plurality of potential relationships to generate filtered potential relationships; generating a relationship data that includes the filtered potential relationships; and causing the relationship data to be displayed by the agent client device”. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/               Primary Examiner, Art Unit 2652